      Case 3:20-cv-03099-B Document 1 Filed 10/12/20                 Page 1 of 4 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

April Adams,                                      §
       Plaintiff,                                 §
                                                  §                      Civil Action No. _______
v.                                                §
                                                  §
Andrei Tcaciov; HMD Trucking, Inc.;               §
and US Leasing, LLC.                              §
      Defendants.                                 §
                                                  §

                DEFENDANT ANDREI TCACIOV’S NOTICE OF REMOVAL

        In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Andrei Tcaciov

(“Tcaciov” or “Defendant”), files this Notice of Removal of the action commenced in the 116th

Judicial District Court, Dallas County, Texas, styled April Adams v. Andrei Tcaciov; HMD Trucking,

Inc.; and US Leasing, LLC, Cause No. DC-20-09225 (“State Court Action”). In support, Defendant

shows the following:

                                                I.
                                      Timeliness of Removal

        Plaintiff April Adams (“Plaintiff”) filed Plaintiff’s Original Petition and Discovery Requests

(“Petition”) in the State Court Action on July 7, 2020. Plaintiff’s Original Petition and Discovery

requests, attached as Exhibit A. In her Petition, Plaintiff seeks damages under theories of alleged

negligence, negligent entrustment, and respondeat superior. Defendant Tcaciov was served with

Plaintiff’s Petition on September 11, 2020. See Return of Service, attached as Exhibit B at 16.

Thus, this Notice of Removal is being filed within 30 days of service of the Petition upon Defendant

in accordance with 28 U.S.C. § 1446(b). This Notice of Removal is therefore timely filed.




4829-6685-1534.1
DEFENDANTS’ NOTICE OF REMOVAL                   PAGE 1
      Case 3:20-cv-03099-B Document 1 Filed 10/12/20                  Page 2 of 4 PageID 2



                                               II.
                                       Grounds for Removal

        A.       Complete Diversity of Citizenship Exists.

        Removal is proper because there is complete diversity of citizenship between the parties, and

the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332(a). Diversity jurisdiction exists if

there is “complete diversity between all named plaintiffs and all named defendants, and no defendant

is a citizen of the forum State.” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 84 (2005). As pleaded in

Plaintiff’s Petition in the State Court Action, Plaintiff is domiciled in the State of Texas. Exhibit A

at 2 ¶ 4. Plaintiff is therefore a citizen of Texas. Defendant is an individual domociled in the State

of Michigan. Exhibit A at 2 ¶ 5. Accordingly, there is complete diversity of citizenship between

Plaintiff and Defendant—thus removal is proper. 28 U.S.C. §§ 1332(a), 1441(a).

        B.       The Amount in Controversy Requirement is Met.

        In the Petition filed in the State Court Action, Plaintiff specifically alleges that she seeks

“monetary relief in excess of $200,000, but less than $1,000,000.” Exhibit A at ¶ 3. Plaintiff’s

allegation unequivocally satisfies the requirements of 28 U.S.C. § 1332(a). Accordingly, the

amount-in-controversy requirement for removal based on diversity jurisdiction is satisfied.

                                                  II.

                                 Other Procedural Requirements

        Defendant files this Notice of Removal in the United States District Court for the Northern

District of Texas, Dallas Division, which is the district and division within which the State Court

Action was pending. 28 U.S.C. § 1441(a), § 124(a)(2). According to the State Court Action docket

sheet, no other defendants have been served. Docket Sheet for the State Court Action, attached as

Exhibit B at 2-7. Immediately following the filing of this Notice of Removal, written notice of this

filing will be served on Plaintiff’s counsel, as required under 28 U.S.C. § 1446(d). Defendant will


4829-6685-1534.1
DEFENDANTS’ NOTICE OF REMOVAL                   PAGE 2
      Case 3:20-cv-03099-B Document 1 Filed 10/12/20                 Page 3 of 4 PageID 3



promptly file a copy of this Notice of Removal with the Clerk of the District Court of Dallas County,

Texas, where the State Court Action was pending, as required under 28 U.S.C. § 1446(d). By

removing the State Court Action to this Court, Defendant expressly reserves, and does not waive,

any defenses, objections, or motions under state or federal law. Defendant reserves the right to

amend or supplement this Notice of Removal.

                                               V.
                                             Exhibits

        In accordance with LOCAL RULE 81.1, this Notice of Removal is accompanied by the

following documents:

    Exhibit A Plaintiff’s Original Petition
    Exhibit B Defendant’s Index of Documents Filed in State Court Action (w/docs attached).

                                              VI.
                                     Conclusion and Prayer

        Having established all of the prerequisites for removal under 28 U.S.C. § 1332, Defendant

Tcaciov prays that he may affect the removal of the State Court Action to the Northern District of

Texas, Dallas Division, and for any further relief to which the Court finds that Defendant is justly

entitled.

                                              Respectfully submitted,

                                              /s/ Christopher C. White
                                              Christopher C. White
                                              State Bar No. 00794841
                                              Chris.White@LewisBrisbois.com
                                              2100 Ross Avenue, Suite 2000
                                              Dallas, Texas 75201
                                              Telephone: (214) 722-7100
                                              Facsimile: (214) 722-7111

                                          ATTORNEYS FOR DEFENDANT
                                          ANDRE TCACIOV




4829-6685-1534.1
DEFENDANTS’ NOTICE OF REMOVAL                  PAGE 3
      Case 3:20-cv-03099-B Document 1 Filed 10/12/20               Page 4 of 4 PageID 4



                                CERTIFICATE OF SERVICE

      I certify that I served the foregoing document on October 12, 2020, on counsel for Plaintiff
via CM/ECF:

Brennan Clay
Amy K. Witherite
Witherite Law Group, PLLC
10440 N. Central Expressway, Suite 400
Dallas, TX 75231
brennan.clay@witheritelaw.com
amy.witherite@witheritelaw.com

Attorneys for Plaintiff

                                              /s/ Christopher C. White
                                             Christopher C. White




4829-6685-1534.1
DEFENDANTS’ NOTICE OF REMOVAL                 PAGE 4
